DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          PIERO A. BUGONI,
                              Appellant,

                                    v.

        PAM BONDI, TAYLOR O’BRIEN, LINDSAY TURNBULL,
              SHARON BILU and JOHN MEGALLY,
                          Appellees.

                              No. 4D16-4242

                         [November 16, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE16 000420.

  Piero A. Bugoni, Boca Raton, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carrol Y. Cherry
Eaton, Senior Assistant Attorney General, Fort Lauderdale, for appellee
Pam Bondi.

  Richard C. McCrea, Jr., of Greenberg Traurig, P.A., Tampa, for
appellees Taylor O'Brien, Lindsay Turnbull, Sharon Bilu and John
Megally.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.